Exhibit 10.6
SECOND AMENDMENT TO SERVICE AGREEMENT
     This Second Amendment to Service Agreement (this “Amendment”) is made and
entered into as of this 27th day of November, 2002 between First Data Merchant
Services Corporation (“FDMS”) and iPayment, Inc., formerly known as iPayment
Holdings, Inc. (“Customer”).
RECITALS
     A. Customer and FDMS have previously entered into a Service Agreement dated
as of July 1, 2002, as amended by an amendment dated October 25, 2002 (the
“Service Agreement”).
     B. Pursuant to Section 12.14 of the Service Agreement. Customer and FDMS
now desire to amend the Service Agreement as set forth herein.
     C. Unless otherwise amended herein, the remaining terms of the Service
Agreement shall remain the same.
AGREEMENT
     In consideration of the foregoing, Customer and FDMS hereby agree as
follows:
     1. The terms of this Amendment will be effective as of July 1, 2002.
     2. Article. 4. Section 4.4 of the Service Agreement is hereby amended in
its entirety to read as follows:
     “4.4 Minimum Authorization Commitment. In Processing Year 1, Customer will
submit to FDMS for processing authorization inquiries (which are identified in
Exhibit “B” and currently billed as items number 300, 305, 317, 318, 1101, 1102,
6601, 6602, 6603, 6604, 6605, 6606, 6607, 6611, 6621 and 6624 (which numbers may
change during the Term of this Agreement), and collectively referred to as the
“Authorizations”) in an amount equal to thirty-two million (32,000,000)
Authorizations (the “Year 1 Minimum Authorizations”). In Processing Year 2,
Customer will submit to FDMS for processing at least thirty-six million eight
hundred thousand (36,800,000) Authorizations (the “Year 2 Minimum
Authorizations”). In Processing Year 3, Customer will submit to FDMS for
processing at least forty-one million six hundred thousand (41,600,000)
Authorizations (the “Year 3 Minimum Authorizations”). In Processing Year 4,
Customer will submit to FDMS for processing at least forty-six million four
hundred thousand (46,400,000) Authorizations (the “Year 4 Minimum
Authorizations”). In each Processing Year after Processing Year 4, Customer will
submit to FDMS for processing Authorizations at least equal to one hundred
percent (100%) of the actual Authorizations submitted during the immediately
preceding Processing Year (the “Minimum Authorizations”). FDMS shall calculate
the total Authorizations submitted by Customer during each Processing Year (the
“Total Annual

1



--------------------------------------------------------------------------------



 



Authorizations”) within ninety (90) days after the end of each Processing Year
and will, after ten (10) days written notice to Customer, draw upon Customer’s
account pursuant to Section 4.5 of this Agreement for the dollar amount, if any,
equal to the product of (i) the amount by which the Year 1 Minimum
Authorizations, Year 2 Minimum Authorizations, Year 3 Minimum Authorizations,
Year 4 Minimum Authorizations or the Minimum Authorizations, as applicable, for
the Processing Year exceed the Total Annual Authorizations for the Processing
Year, multiplied by (ii) * ($*). For the avoidance of doubt and based on
economic assumptions material to each party underlying this transaction,
Customer and FDMS expressly agree that Customer shall submit to FDMS
Authorizations each Processing Year in an amount at least equal to the Year 1
Minimum Authorizations, Year 2 Minimum Authorizations, Year 3 Minimum
Authorizations, Year 4 Minimum Authorizations or the Minimum Authorizations, as
applicable, until this Agreement is terminated by Customer solely pursuant to
the provisions of Section 9.2 of this Agreement or until FDMS terminates this
Agreement and invokes compensatory payments pursuant to Section 9.4 of this
Agreement. Further, and for the avoidance of doubt, that parties agree that in
order for an authorization inquiry submitted to FDMS to be counted in the total
number of Authorizations for purposes of this Agreement, FDMS must also perform
core merchant settlement services with respect to the Transaction so authorized,
including Interchange Settlement and Merchant statementing.”
     3. Capitalized terms used but not otherwise defined in this Amendment will
have the meanings set forth in the Service Agreement.
     4. In the event of a conflict between this Amendment and the Service
Agreement as it relates to the subject matter hereof, the terms of this
Amendment will control. Otherwise, Unless otherwise amended herein, all terms
and conditions of the Service Agreement will remain in full force and effect and
likewise apply to this Amendment.
     The parties have executed this Amendment as of the date first above
written.
FIRST DATA MERCHANT SERVICES CORPORATION

         
BY:
  /s/ Richard Learch
 
   
Name:
  Richard Learch    
Title:
  Vice President    
 
        iPAYMENT, INC.    
 
       
By:
  /s/ Joseph Jorling
 
   
Name:
  Joseph Jorling    
Title:
  COO    

 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

2